UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus U.S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Treasury Long Term Fund SEMIANNUAL REPORT June 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Futures 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Information About the Renewal of the Fund’s Management Agreement 21 FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Long Term Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Treasury Long Term Fund, covering the six-month period from January 1, 2017 through June 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets generally rallied over the first half of 2017 as corporate earnings grew and global economic conditions improved. While the rally was relatively broad-based, U.S. stock market leadership shifted toward larger, growth-oriented companies and away from smaller, economically sensitive companies that had been expected to benefit from a new presidential administration’s stimulative policy proposals. International stocks fared particularly well amid more positive economic data from Europe and the emerging markets. In the bond market, despite short-term interest-rate hikes from the Federal Reserve Board, yields of longer-term U.S. government securities moderated somewhat and prices rose when it became clear that major tax and fiscal reforms would take time and political capital to enact. The markets’ strong performance has been supported by solid underlying fundamentals, most notably rising corporate profits, a robust labor market, and muted inflation. While we currently expect these favorable conditions to persist over the second half of the year, we remain watchful for economic and political risks that could derail the rallies. As always, we encourage you to discuss the risks and opportunities of today’s investment environment with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation July 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2017 through June 30, 2017, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Market and Fund Performance Overview For the six-month period ended June 30, 2017, Dreyfus U.S. Treasury Long Term Fund achieved a total return of 5.06%. 1 In comparison, the fund’s Index, the BofA Merrill Lynch 10+ Year U.S. Treasury Index (the “Index”), achieved a total return of 5.25% for the same period. 2 Long-term U.S. Treasury securities gained value over the first half of 2017 when longer-term interest rates moderated in response to difficulties encountered by the federal government in enacting a new presidential administration’s stimulative policy proposals. The fund modestly lagged its benchmark, mainly due to a slightly short average duration as interest rates fell. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in U.S. Treasury securities. The fund also may invest in other securities issued or guaranteed by the U.S. government or its agencies or instrumentalities (including inflation-indexed bonds), and may enter into repurchase agreements. Although the fund may invest in or have investment exposure to individual bonds of any remaining maturity, under normal market conditions, the fund maintains a dollar-weighted average portfolio maturity of 10 years or more and an effective duration of 7.5 years or more. A bond’s maturity is the length of time until the principal must be fully repaid with interest. Average effective portfolio maturity is an average of the maturities of bonds held by the fund directly and the bonds underlying derivative instruments entered into by the fund, if any, adjusted to reflect provisions or market conditions that may cause a bond’s principal to be repaid earlier than at its stated maturity. Duration is an indication of an investment’s “interest rate risk,” or how sensitive a bond or the fund’s portfolio may be to changes in interest rates. Interest Rates Declined Amid Legislative Inaction The first half of 2017 was characterized by a shift in the monetary policies of central banks in major markets, including the Federal Reserve Board (the “Fed”). Robust labor markets, healthy consumer and business confidence, and evidence of sustained economic growth prompted a gradual move away from the aggressively accommodative monetary policies of the past few years. The Fed twice raised short-term interest rates during the reporting period, sending its target for the overnight federal funds rate to between 1.00% and 1.25%. However, longer-term U.S. interest rates moderated in the wake of a spike during the final weeks of 2016 as investors came to realize that the new presidential administration’s stimulative fiscal, regulatory, and tax policy proposals would take time and political capital to enact. Moreover, inflationary pressures remained muted as wage growth proved subdued and energy prices declined. As a result, prices of long-term U.S. Treasury securities climbed, contributing to the Index’s solid total return for the reporting period, and yield differences narrowed along the market’s maturity spectrum. Duration Management Strategy Dampened Relative Results Although the fund participated substantially in the Index’s positive total return over the first half of the year, the fund’s relative performance was undermined to a degree when a modestly short average duration compared to the Index prevented the fund from fully capturing the benefits of 3 DISCUSSION OF FUND PERFORMANCE (continued) falling long-term interest rates. In addition, the fund’s holdings of Treasury Inflation Protected Securities (“TIPS”) lagged nominal Treasuries in the low-inflation environment. The fund achieved better relative results through its yield curve strategy, which emphasized securities with 25-year maturities. At times during the reporting period, we employed futures contracts to establish the fund’s duration posture. Maintaining a Generally Cautious Investment Posture In our view, the moderation of long-term interest rates is unlikely to persist. The U.S. and global economies have continued to expand, and many analysts expect U.S. economic growth to gain momentum over the second half of the year. Inflationary pressures are expected to increase, and energy prices may rebound over the months ahead. The Fed’s unwinding of its quantitative easing program also may put pressure on fixed-income markets. Therefore, as of the end of the reporting period, we have maintained the fund’s average duration in a modestly short position compared to the Index. We also have maintained the fund’s holdings of TIPS, and we may add tactically to those positions if their valuations become more attractive. We likewise may take advantage of bouts of price weakness to increase holdings of U.S. government agency securities at attractive prices. In our judgment, these are prudent strategies during a time of transition for U.S. monetary and fiscal policies. On a separate note, the Board of Trustees of Dreyfus U.S. Treasury Long Term Fund has approved the liquidation of the fund, effective on or about September 26, 2017 (the “Liquidation Date”). Before the Liquidation Date, and at the discretion of fund management, the assets of the fund will be liquidated and the fund will cease to pursue its investment objective and policies. Accordingly, effective on or about August 21, 2017, the fund will be closed to any investments for new accounts, except for certain exceptions. Please see the prospectus for more information. July 17, 2017 The fund is subject mainly to interest-rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 Source: Lipper Inc. — The BofA Merrill Lynch 10+ Year, U.S. Treasury Index tracks the performance of U.S. dollar-denominated sovereign debt publicly issued by the U.S. government in its domestic market, including all securities with a remaining term to final maturity greater than or equal to 10 years. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Long Term Fund from January 1, 2017 to June 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .65%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2017 (Unaudited) Bonds and Notes - 94.8% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Government Agencies - 4.2% Federal Home Loan Mortgage Corp., Notes 0.00 3/15/31 3,300,000 a,b U.S. Government Securities - 90.6% U.S. Treasury Bonds 5.00 5/15/37 3,185,000 c 4,375,954 U.S. Treasury Bonds 4.50 8/15/39 1,965,000 c 2,549,012 U.S. Treasury Bonds 4.63 2/15/40 3,080,000 c 4,066,561 U.S. Treasury Bonds 4.38 5/15/40 2,700,000 3,450,462 U.S. Treasury Bonds 3.13 11/15/41 3,925,000 c 4,162,188 U.S. Treasury Bonds 3.13 2/15/42 3,705,000 c 3,929,038 U.S. Treasury Bonds 2.75 11/15/42 4,350,000 4,305,312 U.S. Treasury Bonds 2.88 5/15/43 4,635,000 4,686,601 U.S. Treasury Bonds 3.00 11/15/44 5,160,000 5,334,047 U.S. Treasury Bonds 2.50 5/15/46 2,530,000 2,358,041 U.S. Treasury Bonds 2.25 8/15/46 5,480,000 c 4,833,749 U.S. Treasury Inflation Protected Securities, Notes 2.50 1/15/29 1,042,002 d 1,253,895 U.S. Treasury Notes 1.38 9/30/23 1,720,000 1,650,731 Total Bonds and Notes (cost $47,013,618) Short-Term Investments - 4.3% Yield at Date of Purchase (%) Maturity Date Principal Amount ($) Value ($) U.S. Treasury Bills 0.85 7/27/17 1,860,000 1,858,990 U.S. Treasury Bills 0.92 9/28/17 340,000 e 339,174 Total Short-Term Investments (cost $2,198,081) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $228,528) 228,528 f 6 Investment of Cash Collateral for Securities Loaned - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $165,068) 165,068 f Total Investments (cost $49,605,295) 99.8% Cash and Receivables (Net) 0.2% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $13,246,479 and the value of the collateral held by the fund was $13,792,096, consisting of cash collateral of $165,068 and U.S. Government & Agency securities valued at $13,627,028. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Held by or on behalf of a counterparty for open futures contracts. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Treasury Bonds 85.0 U.S. Treasury Notes 5.6 Short-Term/Money Market Investments 5.0 U.S. Government Agencies 4.2 † Based on net assets. See notes to financial statements. 7 STATEMENT OF FUTURES June 30, 2017 (Unaudited) Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation ($) Futures Long U.S. Treasury Ultra Long Bond 8 1,327,000 September 2017 23,236 Gross Unrealized Appreciation See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $13,246,479)—Note 1(b): Unaffiliated issuers 49,211,699 51,293,782 Affiliated issuers 393,596 393,596 Dividends, interest and securities lending income receivable 306,957 Receivable for investment securities sold 71,361 Receivable for shares of Beneficial Interest subscribed 12,687 Prepaid expenses 21,865 52,100,248 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 9,437 Cash overdraft due to Custodian 33,252 Liability for securities on loan—Note 1(b) 165,068 Payable for shares of Beneficial Interest redeemed 19,834 Payable for futures variation margin—Note 4 5,500 Accrued expenses 53,601 286,692 Net Assets ($) 51,813,556 Composition of Net Assets ($): Paid-in capital 53,793,067 Accumulated undistributed investment income—net 17,946 Accumulated net realized gain (loss) on investments (4,102,776) Accumulated net unrealized appreciation (depreciation) on investments (including $23,236 net unrealized appreciation on futures) 2,105,319 Net Assets ($) 51,813,556 Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 2,753,299 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2017 (Unaudited) Investment Income ($): Income: Interest 869,447 Dividends from affiliated issuers 2,697 Income from securities lending—Note 1(b) 5,732 Total Income 877,876 Expenses: Management fee—Note 3(a) 93,096 Professional fees 45,273 Shareholder servicing costs—Note 3(b) 43,698 Registration fees 19,366 Prospectus and shareholders’ reports 6,466 Trustees’ fees and expenses—Note 3(c) 2,885 Custodian fees—Note 3(b) 1,994 Loan commitment fees—Note 2 892 Miscellaneous 9,921 Total Expenses 223,591 Less—reduction in expenses due to undertaking—Note 3(a) (20,744) Less—reduction in fees due to earnings credits—Note 3(b) (594) Net Expenses 202,253 Investment Income—Net 675,623 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (1,448,541) Net realized gain (loss) on futures 75,153 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 3,994,101 Net unrealized appreciation (depreciation) on futures 22,869 Net Unrealized Appreciation (Depreciation) 4,016,970 Net Realized and Unrealized Gain (Loss) on Investments 2,643,582 Net Increase in Net Assets Resulting from Operations 3,319,205 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Operations ($): Investment income—net 675,623 1,612,660 Net realized gain (loss) on investments (1,373,388) 1,007,594 Net unrealized appreciation (depreciation) on investments 4,016,970 (3,244,421) Net Increase (Decrease) in Net Assets Resulting from Operations 3,319,205 Distributions to Shareholders from ($): Investment income—net (785,720) (1,940,130) Net realized gain on investments - (2,856,488) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold 18,310,542 86,014,209 Distributions reinvested 667,852 4,273,624 Cost of shares redeemed (40,641,522) (81,094,459) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 9,193,374 Total Increase (Decrease) in Net Assets 3,772,589 Net Assets ($): Beginning of Period 70,943,199 67,170,610 End of Period 51,813,556 70,943,199 Undistributed investment income—net 17,946 128,043 Capital Share Transactions (Shares): Shares sold 1,006,965 4,163,220 Shares issued for distributions reinvested 36,209 224,479 Shares redeemed (2,202,672) (3,977,452) Net Increase (Decrease) in Shares Outstanding 410,247 See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 18.13 19.18 20.05 16.75 20.09 20.30 Investment Operations: Investment income—net a .19 .39 .42 .46 .48 .46 Net realized and unrealized gain (loss) on investments .73 (.22) (.81) 3.39 (3.07) .15 Total from Investment Operations .92 .17 (.39) 3.85 (2.59) .61 Distributions: Dividends from investment income—net (.23) (.47) (.48) (.55) (.56) (.57) Dividends from net realized gain on investments - (.75) - - (.19) (.25) Total Distributions (.23) (1.22) (.48) (.55) (.75) (.82) Net asset value, end of period 18.82 18.13 19.18 20.05 16.75 20.09 Total Return (%) 5.06 b .71 (2.00) 23.27 (13.18) 3.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 c .66 .66 .68 .72 .89 Ratio of net expenses to average net assets .65 c .65 .65 .65 .65 .65 Ratio of net investment income to average net assets 2.18 c 1.91 2.17 2.50 2.59 2.29 Portfolio Turnover Rate 37.60 b 160.59 129.48 48.86 75.81 90.29 Net Assets, end of period ($ x 1,000) 51,814 70,943 67,171 100,857 53,009 90,862 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Treasury Long Term Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), and futures are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the 14 value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable
